DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the connection head is engageable via shape-coupling with the second support and, through the application of said element, with the first support” as recited on lines 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 03/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the connection head is engageable via shape-coupling with the second support and, through the application of said element, with the first support” as recited on lines 19-20.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the connection head is engageable via shape-coupling with the second support and, through the application of said element, with the first support” on lines 19-20. Nowhere in the specification is it described in such a way as to reasonably convey to one skilled in the relevant art 
The dependent claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a first fixed support: a second fixed support” in lines 4-5. Lines 6-7 recite “a connection head between the electric motor and the first fixed support or the second fixed support”, line 8 recites “a main body inserted axially into said second fixed support”, lines 16-18 recite “the further indentation is connected to the second body indentation of the main body to accommodate at least one support bracket of the first fixed support” and lines 19-20 recite “the connection head is engageable via shape-coupling with the second support and, through the application of said element, with the first support”. If as recited on line 6 a first fixed support is connected to the electric motor, and so it is not understood how then a main body can be “inserted axially into said second fixed support” as claimed on line 8. Lines 16-18 as recited are not written as an intended use and thereby require “at least one support bracket of the first fixed support”, and it is not understood how this can be true while also 
	Claim 1 recites the limitation “the first support” on line 20. It is unclear to the examiner whether the applicant is intending on introducing a new first support (--a first support--) that is distinct from the first fixed support or if they are intending to refer to --the first fixed support-- already introduced in the claim.
	The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherubini (DE 202007001705).

an electric motor (3);
a first fixed support (4); 
a second fixed support (1); and
a connection head (31) between the electric motor (3) and the second fixed support (1), wherein the connection head (31) comprises:
a main body (see annotated fig. 6 below), insertable axially into said second fixed support (1), wherein said main body comprises a side body surface (see annotated fig. 6 below), provided with a first body indentation (see annotated fig. 6 below) to accommodate a support recess (see annotated fig. 6 below) of the second fixed support (1) and with a second body indentation (see annotated fig. 6 below) flanked (see definition 6 below) by said first body indentation, the first body indentation and the second body indentation being divided by a body edge (see annotated fig. 6 below); and
an element (2) applicable (see the definition below from thefreedictionary.com, the element is considered relevant to the side body surface) to the side body surface (fig. 1) of the main body of the connection head (31), wherein said element (2) comprises at least one main portion (see annotated fig. 4 below) comprising an arched outer surface forming a further indentation (see annotated fig. 4 below); 
so that, when the element (2) is applied to the main body, the further indentation (from annotated fig. 4) is connected to the second body indentation (via connection between all the components) of the main body to accommodate at least one support bracket (40) of the first fixed support (4); 
wherein the connection head (31) is engageable via shape-coupling (fig. 6) with the second support (1) and, through the application of said element (2), with the first support (4).

    PNG
    media_image1.png
    400
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    182
    565
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    72
    337
    media_image4.png
    Greyscale

Regarding claim 2, Cherubini teaches (figs. 1-7) that the main portion (annotated fig. 4) of the element (2) comprises an inner surface (22) complimentary shaped with respect to the first body indentation (annotated fig. 6, the first body indentation is defined by the dotted lines and inner surface 22 is shaped to fit into the first body indentation) and, when the element (2) is applied to the main body, said main portion (annotated fig. 6) fills the first body indentation (the first body indentation is defined by the dotted lines in annotated fig. 6, and inner surface 22 of the main portion fills the first body indentation when the pieces are connected).
Regarding claim 3, Cherubini teaches (figs. 1-7) that the element (2) has a height smaller than a height of the side body surface of the main body (the height of element 2 in the thickness direction is smaller than the height in the thickness direction of the main body as shown in fig. 1).
	Regarding claim 4, Cherubini teaches (figs. 1-7) that the at least on main portion (annotated fig. 4) of the element (2) comprises two (additional, see 112b rejection above) main portions (21A), spaced circumferentially (Fig. 4), joined by a joining portion (the ring portion including the 22s).
Regarding claim 5, Cherubini teaches (figs. 1-7) that the joining portion (the ring portion including the 2s) comprises a joining channel (the center through hole) to accommodate a deformable section of an elastic retainer (the knob sticking out of the face of 4 is the “deformable section” of an elastic retainer, 
Regarding claim 6, Cherubini teaches (figs. 1-7) that the main body (annotated fig. 6) further comprises a radial body wing (made of the radially projecting body shelf and undercut from annotated fig. 6), provided with a radially projecting body shelf (annotated fig. 6), that forms an undercut with guides (annotated fig. 6) for snap engagement with a deformable section of an elastic retainer (12, page 16 lines 69-74 of the applicant provided translation) of the second fixed support (1).
Regarding claim 7, Cherubini teaches (figs. 1-7) that the main body (annotated fig. 6) further comprises a radial body wing (made of the radially projecting body shelf and undercut from annotated fig. 6), provided with a radially projecting body shelf (annotated fig. 6), that forms an undercut with guides (annotated fig. 6) for snap engagement with a deformable section of an elastic retainer (12, page 16 lines 69-74 of the applicant provided translation) of the second fixed support (1) and wherein the joining portion (the ring portion and the 22s) of the element is applied (see definition 1 below) to the undercut (when the second fixed support is connected to the main body via the undercut and the element is connected via the joining portion, the joining portion is then put to use in the direction towards the undercut).

    PNG
    media_image5.png
    73
    302
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini (DE 202007001705).
Regarding claim 9, Cherubini teaches (figs. 1-7) the element (2) is made of metallic material (page 17 line 117-120 of the applicant provided translation). Although Cherubini is silent on the material used for the main body, it would have been obvious to one of ordinary skill in the art to modify Cherubini by having the main body also be made of a metallic material. This alteration provides the predictable and expected results of the main body being made of a durable and heavy-duty material.
	Regarding claim 11, Cherubini does not teach that the main body is made of metallic material, including zamak, and the element is made of plastic material. However, Cherubini does teach an element being made of a plastic material and an element made of a metallic material (page 17 line 117-120 of the applicant provided translation). Therefore, it would have been obvious to one of ordinary skill in the art to modify Cherubini by making the main body out of metallic material, and the element out of plastic material. This alteration provides the predictable and expected result of a durable and heavy-duty material for the body and a cheap and lightweight material for the element.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini (DE 202007001705) in view of Vancoillie (BE 1018808).
	Regarding claim 10, Cherubini does not teach a power supply conduit for passage of a power supply cable, wherein the power supply conduit comprises an axial section, a radial section open to the outside for radial output of the power supply cable and an additional section open to the outside for 
	Vancoillie teaches (figures 4-5) a head for a roller screen (15) with power supply conduit (as shown in figure 5) for passage of a power supply cable (5), wherein the power supply conduit comprises an axial section (annotated fig. 5 below), a radial section (annotated fig. 5 below) open to the outside (the visible face is considered the outside) for radial output of the power supply cable (capable of this) and an additional section (annotated fig. 5 below) open to the outside (the visible face is considered the outside) for axial output of the power supply cable (capable of this), having an axial extension (the power supply cable has an axial extension into the axial section) and arranged coaxially at the head (this section is dead center about any rotating axis), communicating with the axial section (the power supply cable communications with the axial section when it is in the axial section).
It would have been obvious to one of ordinary skill in the art to modify Cherubini by adding a power supply conduit for passage of a power supply cable, wherein the power supply conduit comprises an axial section, a radial section open to the outside for radial output of the power supply cable and an additional section open to the outside for axial output of the power supply cable, having an axial extension and arranged coaxially at the head, communicating with the axial section as taught by Vancoillie. This alteration provides the predictable and expected result of allowing a place for the motor cord to run, without getting in the way of the moving components of the device.

    PNG
    media_image6.png
    543
    655
    media_image6.png
    Greyscale

Regarding claim 12, Cherubini does not teach a power supply conduit for passage of a power supply cable, wherein the power supply conduit comprises an axial section, a radial section open to the outside for radial output of the power supply cable and an additional section open to the outside for axial output of the power supply cable, having an axial extension and arranged coaxially at the head, communicating with the radial section.
	Vancoillie teaches (figures 4-5) a head for a roller screen (15) with power supply conduit (as shown in figure 5) for passage of a power supply cable (5), wherein the power supply conduit comprises an axial section (annotated fig. 5 above), a radial section (annotated fig. 5) open to the outside (the visible face is considered the outside) for radial output of the power supply cable (capable of this) and an additional section (annotated fig. 5) open to the outside (the visible face is considered the outside) for axial output of the power supply cable (capable of this), having an axial extension (the power supply 
It would have been obvious to one of ordinary skill in the art to modify Cherubini by adding a power supply conduit for passage of a power supply cable, wherein the power supply conduit comprises an axial section, a radial section open to the outside for radial output of the power supply cable and an additional section open to the outside for axial output of the power supply cable, having an axial extension and arranged coaxially at the head, communicating with the axial section as taught by Vancoillie. This alteration provides the predictable and expected result of allowing a place for the motor cord to run, without getting in the way of the moving components of the device.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant’s arguments with respect to claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “the Office alleges that, in the system of Cherubini, the element 2 corresponds to the claimed "element applicable to the side body surface of the main body of the connection head," and asserts further that the element 2 is "applicable" to the main body of the head 31 (see page 7 of the Office Action). However, and with reference to Figs. 2 and 6 of Cherubini, the element 2 is not applicable to the side body surface of the main body of the connection head 31, but is only in contact with the rear end of the second fixed support 1. Thus, it cannot be said that Cherubini discloses 
	The examiner notes that the element can be broadly considered “applicable to the side body surface of the main body of the connection head”. The element is considered relevant to the side body surface, per the definition of applicable provided above. It is noted that even if the element is in contact with the rear end of the second fixed support, it is still considered “applied” to the main body. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
							/Johnnie A. Shablack/                                                                                                     Primary Examiner, Art Unit 3634